              Case 1:20-cr-00067-JDB Document 44 Filed 01/06/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      )     No. 20-CR-0067
                                              )
                 v.                           )     HONORABLE G. MICHAEL HARVEY
                                              )
MARIAM TAHA THOMPSON,                         )
                                              )     DETENTION HEARING January 8, 2021
         Defendant.                           )


   JOINT MOTION TO CONTINUE DETENTION HEARING AND TO TOLL TIME
                 PURSUANT TO THE SPEEDY TRIAL ACT

         The United States, through its attorney, the United States Attorney for the District of

Columbia, and with the consent of counsel for Mariam Thompson, David Benowitz, Esq., hereby

files this joint motion to continue the detention hearing in this matter which is currently scheduled

for January 8, 2021, to March 12, 2021, or a date thereafter that is convenient for the Court, and

to continue to exclude time pursuant to the Speedy Trial Act. In support of this motion the parties

state:

         1.      Ms. Thompson is charged by indictment with one count, respectively, of

Conspiracy to Deliver National Defense Information to Aid a Foreign Government, in violation of

18 U.S.C. § 794(c); Delivering National Defense Information to Aid a Foreign Government, in

violation of 18 U.S.C. § 794(a); and Willful Retention of National Defense Information, in

violation of 18 U.S.C. § 793 (e).

         2.      During Ms. Thompson’s initial appearance on March 4, 2020, the government

orally moved for Ms. Thompson’s detention, and requested a continuance to prepare for the

detention hearing. With the consent of the defense, the detention hearing on the government’s oral

motion was scheduled for March 11, 2020.
            Case 1:20-cr-00067-JDB Document 44 Filed 01/06/21 Page 2 of 3




       3.      The defense, with the government’s consent, moved to continue the March 11,

2020, hearing to April 1, 2020. The Court granted that motion.

       4.      On March 12, 2020, with the agreement of the parties, the Honorable John D. Bates

declared this case to be a complex matter.

       5.      On or about March 31, 2020, the parties jointly moved to continue the detention

hearing to May 6, 2020, and the court granted the parties’ joint request. The court has since granted

multiple similar joint requests, continuing the detention hearing to June 9, August 11, September

29, October 30, 202, and the currently scheduled date of January 8, 2021.

       6.      The parties now jointly move to continue the detention hearing to March 12, 2021,

or thereafter. In addition to continuing the discovery process, this continuance will allow the

parties to pursue a potential resolution of this matter. The parties participated in several proffer

sessions in August and the government has extended a plea offer to the defendant. Defense

counsel’s ability to effectively communicate with his client regarding the plea offer has been

hampered by multiple Covid-19-related lockdowns at the facility where the defendant is being

held. This continuance will allow the parties to continue to explore whether a detention hearing is

necessary in this case as part of broader discussions regarding a potential disposition in this matter.

       7.      For the foregoing reasons, the parties respectfully request that the Court continue

the detention hearing in this case to March 12, 2021, or thereafter; and that the court continue to

toll time under the Speedy Trial Act in light of the complex nature of this case, the government’s

pending motion for detention, ongoing discovery, the defendant’s consideration of the

government’s plea offer, and the ongoing logistical complications created by the Covid-19

pandemic.
        Case 1:20-cr-00067-JDB Document 44 Filed 01/06/21 Page 3 of 3




                                         Respectfully submitted,

                                         MICHAEL R. SHERWIN
                                         Acting United States Attorney
                                         N.Y. Bar No. 4444188

DATE: January 6, 2021              By:   s/ John Cummings
                                         John Cummings
                                         DC Bar No. 986573
                                         Special Assistant United States Attorney
                                         555 4th St., NW
                                         Washington, DC 20530
                                         (202) 252-7271
                                         john.cummings@usdoj.gov

                                         Jennifer Kennedy Gellie
                                         D.C. Bar No. 1020976
                                         Trial Attorney
                                         National Security Division
                                         U.S. Department of Justice
                                         950 Pennsylvania Ave., NW
                                         Washington, DC 20530
                                         (202) 233-0986
                                         jgellie@jmd.usdoj.gov
